Exhibit 10.1


--------------------------------------------------------------------------------


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636 Fax: 888-803-4886

 
FACTORING AGREEMENT
Dated the 17th day of April, 2017, by and between Complete Business Solutions
Group, Inc. ("CBSG" and/or "PURCHASER") and the
"SELLER/MERCHANT" listed below (as "Seller/Merchant" or "the Merchant").
Business Legal Name: ACTIVECARE, INC
D/B/A: VOLU-SOL, REAL TIME HEALTH, GWIRE CORPORATION, ORBIT MEDICAL RESPONSE,
RAPID MEDICAL RESPONSE, GREENWIRE
Type of entity (check one) ____ Corporation ____LLC ___ Limited Partnership __
Limited Liability Partnership ____ Sole Proprietor
Physical Address: 1365 WEST BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
Mailing Address: 1365 WEST BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
Fed ID#: 87-0578125
PURCHASE AND SALE OF FUTURE RECEIPTS WITH SELLER RECOURSE
Seller/Merchant hereby sells, assigns and transfers to CBSG (making CBSG the
absolute owner) in consideration of the funds provided ("Purchase Price")
specified below, all of Seller/Merchant's future receipts, accounts, contract
rights and other obligations arising from or relating to the payment of monies
from Seller/Merchant's customers' and/or other third party payers (collectively
the "Receipts" defined as all payments made by cash, check, credit or debit
card, electronic transfer or other form of monetary payment in the ordinary
course of the merchant's business) until such time as the "Receipts Purchased
Amount (RPA)" has been delivered by Seller/Merchant to CBSG.
THIS IS A FACTORING AGREEMENT WITH RECOURSE.
The Purchased Amount shall be paid to CBSG by Seller/Merchant's irrevocably
authorizing only one depositing account acceptable to CBSG (the "Account") to
remit the Daily Specified Amount from the Seller/Merchant's receipts until such
time as CBSG receives payment in full of the Receipts Purchased Amount. In
consideration of servicing the account, the Seller/Merchant hereby authorizes
CBSG to ACH debit the "Specified Daily Amount" from the merchant's bank account,
as an approximation of the base payment due under the Specified Percentage. It
is the Seller/Merchant's responsibility to provide bank statements for any and
all bank accounts by the Merchant to reconcile the daily payments made against
the Daily Specified Amount. Failure to provide all of their bank statements in a
timely manner or missing a month shall forfeit all rights to future
reconciliations. CBSG may, upon Seller/Merchant's request, adjust the amount of
any payment due under this Agreement at CBSG's sole discretion and as it deems
appropriate in servicing this Agreement. Seller/Merchant warrants that it will
ensure that funds adequate to cover the amount to be debited by CBSG remains in
the account. Seller/Merchant will be held responsible for any fees incurred by
CBSG resulting from a rejected ACH attempt or an event of default. (See Appendix
A). CBSG is not responsible for any overdrafts or rejected transactions in the
Seller/Merchants account which may result from CBSG's scheduled ACH debit under
the terms of this agreement. Notwithstanding anything to the contrary in this
Agreement or any other agreement between CBSG and Seller/Merchant, upon the
violation of any provision contained in Sections I and II of the FACTORING
AGREEMENT, shall be deemed a breach of the representations and warranties
contained herein. A list of all fees applicable under this FACTORING AGREEMENT
is contained in Appendix A.
Payoff Existing: $12,000.00 Payoff Existing: $204,000.00 Payoff Existing:
$172,000.54 Payoff Existing: $406,000.00 Purchase Price New: $1,000,000.00 Total
Advance Amount: $1,794,000.54 Specified Percentage: 10% Daily Specified Amount:
$12,999.99 for 193 days Receipts Purchased Amount: $2,511,600.76
*If paid in 10 installments receipts purchased amount: $1,883,700.57  *If paid
in 15 installments receipts purchased amount: $1,928,550,58  *If paid in 22
installments receipts purchased amount: $2,152,800.65  *If paid in 23-44
installments receipts purchased amount: $2,242,500.68
*If paid in 45-66 installments receipts purchased amount: $2,332,200.70
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH ON PAGES 2 THROUGH
12 HEREOF ARE HERBY
INCORPORATED HEREIN AND MADE A PART OF THIS FACTORING AGREEMENT.
OWNER
By: Jeffrey Scott Peterson
/s/ Jeffrey Scott Peterson

(Seller/Merchant Signature)

 
FOR THE SELLER/MERCHANT
By: Jeffrey Scott
Peterson                                                              
/s/ Jeffrey Scott Peterson

(Owner Signature)

 
COMPLETE BUSINESS SOLUTIONS GROUP, INC.
By /s/ 
Company Officer
 
To the extent set forth herein, each of the parties is obligated upon his, her
or its execution of the Agreement to all terms of the Agreement, including the
Additional Terms set forth below. Each of above-signed Merchant and Owner(s)
represents that he or she is authorized to sign this Agreement for Merchant,
legally binding said Merchant to honor the terms of this obligation and that the
information provided herein and in all of CBSG documents, forms and recorded
interviews is true, accurate and complete in all respects. If any such
information is false or misleading, Merchant shall be deemed in material breach
of all agreements and the representations and warranties contained herein
between Merchant and CBSG and CBSG shall be entitled to all remedies available
under law. Merchant and each of the above-signed Owners authorizes CBSG, its
agents and representatives and any credit-reporting agency engaged by CBSG, to
(i) investigate any references given or any other statements or data obtained
from or about Merchant or any of its Owners for the purpose of this Agreement,
and (ii) pull credit report at any time now or for so long as Merchant
and/Owner(s) continue to have any obligation owed to CBSG.
 
ANY MISREPRESENTATION MADE BY SELLER/MERCHANT OR OWNER IN CONNECTION WITH THIS
AGREEMENT MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL
MISREPRESENTATION
Page 1

--------------------------------------------------------------------------------

 



[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636Fax: 888-803-4886 
 

 
 
FACTORING AGREEMENT TERMS AND CONDITIONS

I. GENERAL TERMS OF AGREEMENT (MUTUAL REPRESENTATIONS AND WARRANTIES)
1.1 Electronic Fund Transfer. Upon request from PURCHASER ("hereinafter CBSG or
Purchaser") Seller/Merchant ("hereinafter Merchant") shall execute such forms or
agreements acceptable to PURCHASER, with Bank acceptable to PURCHASER, to obtain
electronic fund transfer services. Merchant shall provide PURCHASER, and/or its
authorized agent with all the information, authorization and passwords necessary
for verifying Merchant's receivable, receipts and deposits into the account
Merchant shall authorize PURCHASER and/or it's agent to deduct the amounts owed
to PURCHASER for the Receipts as specified herein from settlement amounts which
would otherwise be due to Merchant from electronic check transactions and to pay
such amounts to PURCHASER by permitting PURCHASER to withdraw the SPECIFIED
DAILY AMOUNT by ACH debiting of the account. The authorization shall be
irrevocable without the written consent of PURCHASER.
1.2 Deposit Agreement. Seller/Merchant shall execute an agreement (the "Deposit
Agreement") acceptable to PURCHASER, with a Bank acceptable to PURCHASER, to
obtain electronic fund transfer services. Merchant shall provide PURCHASER
and/or its authorized agent with all of the information, authorizations and
passwords necessary for verifying Merchant's receivables, receipts and deposits
into the account. Merchant shall authorize PURCHASER and/or it's agent to deduct
the amounts owed to PURCHASER for the Receipts as specified herein from
settlement amounts which would otherwise be due to Merchant from electronic
check transactions and to pay such amounts to PURCHASER by permitting PURCHASER
to withdraw the specified percentages by ACH debiting of the account. The
authorization shall be irrevocable without the written consent of PURCHASER
1.3 Term of Agreement. This Agreement shall have a term as set forth above. Upon
the expiration of the term, this Agreement shall automatically renew for
successive similar terms, provided, however, that during the renewal term(s)
Merchant may terminate this Agreement upon ninety days' prior written notice
(effective upon receipt) to PURCHASER. The termination of this Agreement shall
not affect Merchant's responsibility to satisfy all outstanding obligations to
PURCHASER at the time of termination. 1.4 Future Purchases. PURCHASER reserves
the right to rescind the offer to make any purchase payments hereunder, in its
sole discretion.
1.5 Financial Condition. Merchant and Guarantor(s) authorize PURCHASER and its
agents to investigate their financial responsibility and history, and will
provide to PURCHASER any bank or financial statements, tax returns, etc., as
PURCHASER deems necessary prior to or at any time after execution of this
Agreement. A photocopy of this authorization will be deemed as acceptable for
release of financial information. PURCHASER is authorized to update such
information and financial profiles from time to time as it deems appropriate.
1.6 Transactional History. Merchant authorizes their bank to provide PURCHASER
with Merchant's banking or processing history to determine qualification or
continuation in this program.
1.7 Indemnification. Merchant and Guarantor(s) jointly and severally indemnify
and hold harmless Processor, its officers, directors and shareholders against
all losses, damages, claims, liabilities and expenses (including reasonable
attorney's fees) incurred by Processor resulting from (a) claims asserted by
PURCHASER for monies owed to PURCHASER from Merchant and (b) actions taken by
Processor in reliance upon information or instructions provided by PURCHASER.
1.8 No Liability. In no event will CBSG be liable for any claims asserted by
Merchant under any legal theory for lost profits, lost revenues, lost business
opportunities, exemplary, punitive, special, incidental, indirect or
consequential damages, each of which is waived by Merchant and Guarantor(s).
1.9 Reliance on Terms. Section 1.1, 1.7, 1.8 and 2.5 of this Agreement are
agreed to for the benefit of Merchant, PURCHASER and Processor, and
notwithstanding the fact that Processor is not a party of this Agreement,
Processor may rely upon their terms and raise them as a defense in any action.
1.10 Sale of Receipts. Merchant and CBSG agree that the Purchase Price under
this Agreement is in exchange for the Purchased Amount and that such Purchase
Price is not intended to be, nor shall it be construed as a loan from PURCHASER
to Merchant. Merchant agrees that the Purchase Price is in exchange for Future
Receipts pursuant to this Agreement equals the fair market value of such
Receipts. PURCHASER has purchased and shall own all the Receipts described in
this Agreement up to the full Purchased Amount as the Receipts are created.
Payments made to PURCHASER with respect to the full amount of the Receipts shall
be conditioned upon Merchant's sale of products and services and the payment
therefore by Merchant's customers in the manner provided in Section 1.1. IN NO
EVENT SHALL THE AGGREGATE OF THE AMOUNTS RECEIVED BE DEEMED AS INTEREST
HEREUNDER. In the event that a court determines that PURCHASER has charged or
received interest hereunder, and that said amount is in excess of the highest
applicable rate, the rate in effect hereunder shall automatically be reduced to
the maximum rate permitted by applicable law and PURCHASER shall promptly refund
to Merchant any interest received by PURCHASER in excess of the maximum lawful
rate, it being intended that Merchant not pay or contract to pay, and that
PURCHASER not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Merchant
under applicable law. MERCHANT ACKNOWLEDGES THAT PENNSYLVANIA LAW APPLIES TO THE
WITHIN AGREEMENT.
1.11 Monthly Assessment of Merchant Cash Flow Merchant hereby authorizes
PURCHASER to initiate one or more ACH debits at the specified "Daily Retrieval
Rate" from the Account as an approximation of the base payment due under the
Specified Percentage. It is the Merchant's responsibility to provide financial
information (e.g. bank statements, credit card processing statements, general
ledger) regarding its gross receivables, to reconcile the daily payments made
against the Specified Percentage, permitting PURCHASER to debit or credit the
difference to Merchant on a monthly basis so that the Daily Retrieval Rate
equals the Specified Percentage.
1.12 Power of Attorney Merchant irrevocably appoints PURCHASER as its agent and
attorney-in-fact with full authority to take any action or execute any
instrument or document to settle all obligations due to PURCHASER from
Processor, or in the case of a violation by Merchant of Section 1.12 or the
occurrence of an Event of Default under Section 4 hereof, from Merchant, under
this Agreement, including without limitation (i) to obtain and adjust insurance;
(ii) to collect monies due or to become due under or in respect of any of the
Collateral; (iii) to receive, endorse and collect any checks, notes, drafts,
instruments, documents or chattel paper in connection with clause (i) or clause
(ii) above; (iv) to sign Merchant's name on any invoice, bill of lading, or
assignment directing customers or account debtors to make payment directly to
PURCHASER; and (v) to file any claims or take any action or institute any
proceeding which PURCHASER may deem necessary for the collection of any of the
unpaid Purchased Amount from the Collateral, or otherwise to enforce its rights
with respect to payment of the Purchased Amount.
1.13 Protections Against Default. Merchant represents and warrants that it will
not violate Conditions (a) through (e) below and in the event of default
thereunder the following Protections 1 through 8 may be invoked by PURCHASER,
immediately and without notice to Merchant in the event: (a) Merchant takes any
action to discourage the use of electronic check processing that are settled
through Processor, or permits any event to occur that could have an adverse
effect on the use, acceptance, or authorization of checks for the purchase of
Merchant's services and products including but not limited to direct deposit of
any checks into a bank account without scanning into the PURCHASER electronic
check processor; (b) Merchant changes its arrangements with Processor in any way
that is adverse to PURCHASER; (c) Merchant changes the electronic check
processor through which the Receipts are settled from Processor to another
electronic check processor, or permits any event to occur that could cause
diversion of any of Merchant's check transactions to another processor; (d)
Merchant interrupts the operation of this business (other than adverse weather,
natural disasters or acts of God) transfers, moves, sells, disposes, transfers
or otherwise conveys its business or assets without (i) the express prior
written consent of PURCHASER, and (ii) the written agreement of any purchaser or
transferee to the assumption of all of Merchant's obligations under this
Agreement pursuant to documentation satisfactory to PURCHASER; or (e) Merchant
takes any action, fails to take any action, or offers any incentive—economic or
otherwise—the result of which will be to induce any customer or customers to pay
for Merchant's services with any means other than checks that are settled
through Processor. These protections are in addition to any other remedies
available to PURCHASER at law, in equity or otherwise pursuant to this
Agreement. Protection 1. The full uncollected Purchase Amount plus all fees due
under this Agreement and the attached Security Agreement become due and payable
in full immediately.
Protection 2. Upon breach of ANY MATERIAL PROVISION OR BREACH OF
REPRESENT-ATIONS AND WARRANTIES in this Agreement, PURCHASER may enter that
confession of judgment (judgment) with the Clerk of the Court and execute
thereon.
Protection 3. Purchaser may enforce its security interest in the Collateral
identified in Article III hereof.
Protection 4. The entire Unpaid Purchase Amount shall become immediately
refundable to PURCHASER from Merchant.
Protection 5. Purchaser may proceed to protect and enforce its rights and
remedies by lawsuit. In any such lawsuit, in which Purchaser shall recover
judgment against Merchant, Merchant shall be liable for the full costs of
PURCHASER'S legal action, including all reasonable attorneys' fees and court
costs.
Protection 6. Merchant shall, upon execution of this Agreement, deliver to
PURCHASER an executed assignment of lease of Merchant's premises in favor of
CBSG. Upon breach of any provision in this paragraph 1.13, PURCHASER may
exercise its rights under such assignment of lease.
Page 2

--------------------------------------------------------------------------------





[image00002.jpg]
Protection 7. PURCHASER may debit Merchant's depository accounts wherever
situated by means of ACH debit or facsimile signature on a computer-generated
check drawn on Merchant's bank account. Protection 8. In the event Merchant
changes or permits the change of the Processor approved by CBSG, or adds an
additional Processor, in violation of Section 1.11 above, CBSG shall have the
right, without waiving any of its rights and remedies and without notice to
Merchant, to notify the new or additional Processor of the sale of the Receipts
hereunder and to direct such new or additional Processor to make payment
directly to CBSG of all or any portion of the amount received by such Processor.
1.14 Protection of Information. Merchant and each person signing this Agreement
on behalf of Merchant and/or as Owner, in respect of himself or herself
personally, authorizes PURCHASER to disclose information concerning Merchant's
and each Owner's credit standing (including credit bureau reports that PURCHASER
obtains) and business conduct only to agents, affiliates, subsidiaries, and
credit reporting bureaus. Merchant and each Owner hereby waives to the maximum
extent permitted by law any claim for damages against PURCHASER or any of its
affiliates relating to any (i) investigation undertaken by or on behalf of
PURCHASER as permitted by this Agreement or (ii) disclosure of information as
permitted by this Agreement.
1.15 Confidentiality. Merchant understands and agrees that the terms and
conditions of the products and services offered by PURCHASER, including this
Agreement and any other PURCHASER documentations(collectively, "Confidential
Information") are proprietary and confidential information of PURCHASER.
Accordingly, unless disclosure is required by law or court order, Merchant shall
not disclose Confidential Information of PURCHASER to any person other than an
attorney, accountant, financial advisor or employee of Merchant who needs to
know such information for the purpose of advising Merchant ("Advisor"), provided
such Advisor uses such information solely for the purpose of advising Merchant
and first agrees in writing to be bound by the terms of this Section 1.13.
1.16 D/B/A's. Merchant hereby acknowledges and agrees that PURCHASER may be
using "doing business as" or "d/b/a" names in connection with various matters
relating to the transaction between PURCHASER and Merchant, including the filing
of UCC-1 financing statements and other notices or filings.
II. MERCHANT REPRESENTATIONS, WARRANTIES AND COVENANTS Merchant represents,
warrants and covenants that as of this date and during the term of this
Agreement:
2.1 Financial Condition and Financial Information. Bank and financial
statements, and future statements furnished to PURCHASER, fairly represent the
financial condition of Merchant at such dates. Merchant has a continuing,
affirmative obligation to advise PURCHASER of any material or adverse change in
its financial condition, operation or ownership. PURCHASER may request
statements at any time during the performance of this Agreement and the Merchant
shall provide them to PURCHASER within 5 business days. Merchant's failure to do
so is a material breach of this Agreement.
2.2 Governmental Approvals. Merchant is in compliance and shall comply with all
laws and has valid permits, authorizations and licenses to own, operate and
lease its properties and to conduct the business in which it is presently
engaged.
2.3 Authorization. Merchant, and the person(s) signing this Agreement on behalf
of Merchant, have full power and authority to incur and perform the obligations
under this Agreement, all of which have been duly authorized.
2.4 Insurance. Merchant will maintain business-interruption insurance naming
CBSG as loss payee and additional insured in amounts and against risks as are
satisfactory to PURCHASER and shall provide PURCHASER proof of such insurance
upon request.
2.5 Electronic Check Processing Agreement. Merchant will not change its
processor, add terminals, change its financial institution or bank account(s) or
take any other action that could have any adverse effect upon Merchant's
obligations under this Agreement, without PURCHASER'S prior written consent. Any
such change shall be a material breach of this Agreement.
2.6 Change of Name or Location. Merchant will not conduct Merchant's businesses
under any name other than as disclosed to the Processor and PURCHASER or change
any of its places of business.
2.7 Daily Batch Out. Merchant will batch out receipts with the Processor on a
daily basis.
2.8 Estoppel Certificate. Merchant will at any time, and from time to time, upon
at least one (1) day's prior notice from PURCHASER to Merchant, execute,
acknowledge and deliver to PURCHASER and/or to any other person, person firm or
corporation specified by PURCHASER, a statement certifying that this Agreement
is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications) and stating the dates which the Purchased Amount or any
portion thereof has been repaid.
2.9 No Bankruptcy. As of the date of this Agreement, Merchant does not
contemplate and has not filed any petition for bankruptcy protection under Title
11 of the United States Code and there has been no involuntary petition brought
or pending against Merchant. Merchant further warrants that it does not
anticipate filing any such bankruptcy petition and it does not anticipate that
an involuntary petition will be filed against it. In the event that the Merchant
files for bankruptcy protection or is placed under an involuntary filing
Protections 2 and 3 are immediately invoked. 2.10 Working Capital Funding.
Merchant shall not enter into any arrangement, agreement or commitment that
relates to or involves the Receipts, whether in the form of a purchase of, a
loan against, collateral against or the sale or purchase of credits against,
Receipts or future check sales with any party other than PURCHASER.
2.11 Unencumbered Receipts. Merchant has good, complete and marketable title to
all Receipts, free and clear of any and all liabilities, liens, claims, changes,
restrictions, conditions, options, rights, mortgages, security interests,
equities, pledges and encumbrances of any kind or nature whatsoever or any other
rights or interests that may be inconsistent with the transactions contemplated
with, or adverse to the interests of PURCHASER.
2.12 Business Purpose. Merchant is a valid business in good standing under the
laws of the jurisdictions in which it is organized and/or operates, and Merchant
is entering into this Agreement FOR BUSINESS PURPOSES ONLY and not as a consumer
for personal, family or household purposes.
2.13 Default under Other Contracts. Merchant's execution of and/or performance
under this Agreement will not cause or create an event of default by Merchant
under any contract with another person or entity.
2.14 3rd Party Negotiators with Regard to This Agreement and the Obligations
Herein. Merchant hereby agrees not to retain any 3rd party negotiators,
consolidators, or credit relief agencies with regard to its obligations under
the terms of this Agreement. Merchant will maintain and allow direct
communication with PURCHASER at all times during the course of this Agreement
and shall not engage any 3rd party to negotiate its obligations as stated in
this Agreement. Should Merchant violate this subsection 2.14, Merchant will be
liable for the additional fee as specific in the attached Appendix A.
III. EVENTS OF BREACH OF REPRESENTATIONS, WARRANTIES, AND COVENANTS AND REMEDIES
3.1 Events of Breach of Representations, Warranties and Covenants. The
occurrence of any of the following events shall constitute an "Event of a Breach
of Representations, Warranties, and Covenants" hereunder: (a) Merchant shall
violate any term or covenant in this Agreement; (b) Any representation or
warranty by Merchant in this Agreement shall prove to have been incorrect, false
or misleading in any material respect when made; (c) Merchant shall admit in
writing its inability to pay its debts, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Merchant seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, or composition of it or its debts; (d)
the sending of notice of termination by Guarantor; (e) Merchant shall transport,
move, interrupt, suspend, dissolve or terminate its business; (f) Merchant shall
transfer or sell all or substantially all of its assets; (h) Merchant shall make
or send notice of any intended bulk sale or transfer by Merchant; (i) Merchant
shall use multiple depository accounts without the prior written consent of
PURCHASER; (j) Merchant shall change its depositing account without the prior
written consent of PURCHASER; (k) Merchant shall perform any act that reduces
the value of any Collateral granted under this Agreement; (l) Merchant shall
engage a third party to renegotiate the terms of this Agreement on Merchant's
behalf; (m) Merchant shall engage a third party in an attempt to cease direct
communication and/or contact with PURCHASER; or (n) Merchant shall default under
any of the terms, covenants and conditions of any other agreement with
PURCHASER.
3.2 Remedies. In case any Event of a Breach of Representations, Warranties and
Covenants, Default occurs and is not waived pursuant to Section 4.4 hereof,
PURCHASER may proceed to protect and enforce its rights or remedies by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant, agreement or other provision contained herein, or to enforce the
discharge of Merchant's obligations hereunder (including the Personal Guarantee)
or any other legal or equitable right or remedy. IN THE EVENT OF VIOLATION OF
THE REPRESENTATIONS AND WARRANTIES BY MERCHANT, PURCHASER may also file a
Complaint in Confession of Judgment pursuant to the Warrant of Attorney
contained herein. All rights, powers and remedies of PURCHASER in connection
with this Agreement may be exercised at any time by PURCHASER after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.
Page 3

--------------------------------------------------------------------------------





[image00002.jpg]
3.3 WARRANT OF ATTORNEY TO CONFESS  JUDGMENT. UPON THE OCCURRENCE OF A VIOLATION
OF THE REPRESENTATIONS AND WARRANTIES MADE HERETOFORE BY MERCHANT, MERCHANT AND
GUARANTOR IRREVOCABLY AUTHORIZE AND EMPOWER ANY ATTORNEY OR ANY CLERK OF ANY
COURT OF RECORD, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST MERCHANT AND
GUARANTOR FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS MERCHANT
AGREEMENT OR ANY ACCOMPANYING DOCUMENTS, WITH OR WITHOUT DECLARATION, WITH COSTS
OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT, FOR LIEN PRIORITY
PURPOSES, EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH JUDGMENT, BUT NOT
LESS THAN ONE THOUSAND DOLLARS ($1,000.00), ADDED FOR ATTORNEYS' COLLECTION
FEES, WITH THE ACTUAL AMOUNT OF ATTORNEY'S FEES AND COSTS TO BE DETERMINED IN
ACCORDANCE WITH THE SECTION OF THIS MERCHANT AGREEMENT "ATTORNEY'S FEES AND
COLLECTION COSTS." TO THE EXTENT PERMITTED BY LAW, MERCHANT AND GUARANTOR: (1)
WAIVE THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON, VOLUNTARILY
CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER UPON THE WRIT
OF EXECUTIONTHIS VOLUNTARY CONDEMNATION AND AGREES THAT ANY REAL ESTATE MAY BE
SOLD ON A WRIT OF EXECUTION; (2) WAIVE AND RELEASE ALL RELIEF FROM ALL
APPRAISEMENT, STAY, EXEMPTION OR APPEAL LAWS OF ANY STATE NOW IN FORCE OR
HEREINAFTER ENACTED; AND (3) RELEASE ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY
OF THIS MERCHANT AGREEMENT, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF PURCHASER
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL MERCHANT AGREEMENT AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST MERCHANT AND GUARANTOR SHALL NOT BE
EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS
PURCHASER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS BUSINESS CASH ADVANCE
AND SECURITY AGREEMENT SHALL BE A SUFFICIENT WARRANT THEREFOR. PURCHASER MAY
CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR
ANY PART OF THE AMOUNTS OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS
THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME AMOUNTS. IN
THE EVENT ANY JUDGMENT CONFESSED AGAINST THE MERCHANT OR GUARANTOR HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON MERCHANT'S OR GUARANTOR'S BEHALF
FOR ANY REASON, PURCHASER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR
AND CONFESS JUDGMENT AGAINST MERCHANT OR GUARANTOR FOR ANY PART OR ALL OF THE
AMOUNTS OWED HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS
AND DEFECTS IN SUCH PRIOR PROCEEDINGS. 3.31 NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE FACTORING AGREEMENT, THE GUARANTY, THE CONFESSION OF JUDGMENT,
THE SECURITY AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED BY GUARANTOR IN
CONNECTION WITH THE ADVANCE OF FUNDS TO SELLER, ALL PARTIES ACKNOWLEDGE THAT
RECOURSE TO THE GUARANTOR AND THE GUARANTOR'S ASSETS IS PERMITTED ONLY FOR
BREACHES OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER IN THE
FACTORING AGREEMENT.
3.4 Costs. Merchant shall pay to PURCHASER all reasonable costs associated with
(a) a breach by Merchant of the Covenants in this Agreement and the enforcement
thereof, and (b) the enforcement of PURCHASER'S remedies set forth in Section
4.2 above, including but not limited to court costs and attorneys' fees.
3.5 Required Notifications. Merchant is required to give PURCHASER written
notice within 24 hours of any filing under Title 11 of the United States Code.
Merchant is required to give PURCHASER seven days' written notice prior to the
closing of any sale of all or substantially all of the Merchant's assets or
stock. IV. MISCELLANEOUS
4.1 Modifications; Agreements. No modification, amendment, waiver or consent of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by PURCHASER.
4.2 Assignment. PURCHASER may assign, transfer or sell its rights to receive the
Purchased Amount or delegate its duties hereunder, either in whole or in part.
4.3 Notices. All notices, requests, consent, demands and other communications
hereunder shall be delivered by certified mail, return receipt requested, to the
respective parties to this Agreement at the addresses set forth in this
Agreement and shall become effective only upon receipt.
4.4 Waiver Remedies. No failure on the part of PURCHASER to exercise, and no
delay in exercising, any right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided hereunder are cumulative and not exclusive of
any remedies provided by law or equity.
4.5 Binding Effect; Governing Law, Venue and Jurisdiction. This Agreement shall
be binding upon and inure to the benefit of Merchant, PURCHASER and their
respective successors and assigns, except that Merchant shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of PURCHASER which consent may be withheld in PURCHASER'S sole
discretion. PURCHASER reserves the rights to assign this Agreement with or
without prior written notice to Merchant. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regards to any applicable principals of conflicts of law. Any suit,
action or proceeding arising hereunder, or the interpretation, performance or
breach hereof, shall, if PURCHASER so elects, be instituted in any court sitting
in Pennsylvania, (the "Acceptable Forums"). Merchant agrees that the Acceptable
Forums are convenient to it, and submits to the jurisdiction of the Acceptable
Forums and waives any and all objections to jurisdiction or venue. Should such
proceeding be initiated in any other forum, Merchant waives any right to oppose
any motion or application made by PURCHASER to transfer such proceeding to an
Acceptable Forum.
4.6 Survival of Representation, etc. All representations, warranties and
covenants herein shall survive the execution and delivery of this Agreement and
shall continue in full force until all obligations under this Agreement shall
have been satisfied in full and this Agreement shall have terminated.
4.7 Severability in case any of the provisions in this Agreement is found to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of any other provision contained herein shall not in any way be
affected or impaired.
4.8 Entire Agreement. Any provision hereof prohibited by law shall be
ineffective only to the extent of such prohibition without invalidating the
remaining provisions hereof. This Agreement and Security Agreement hereto embody
the entire agreement between Merchant and PURCHASER and supersede all prior
agreements and understandings relating to the subject matter hereof.
4.9 JURY TRIAL WAIVER. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY COURT IN
ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN
ANY WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR THE
ENFORCEMENT HEREOF. THE PARTIES HERETO ACKNOWLEDGE THAT EACH MAKES THIS WAIVER
KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.
4.10 CLASS ACTION WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT TO ASSERT ANY
CLAIMS AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR
REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW AGAINST
PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENT-ATIVE ACTION AGAINST THE OTHER, THE PARTIES
HEREBY AGREE THAT: (1) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER
ATTORNEYS' FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE
ACTION (NOT WITHSTANDING ANY OTHER PROV-ISION IN THIS AGREEMENT); AND (2) THE
PARTY WHO INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A
CLAIM OR OTHERWISE PART-ICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR
REPRESENT-ATIVE ACTION.
4.11 Counterparts & Facsimile/Email Signatures. This Agreement may be executed
in any number of counterparts each of which shall be deemed to be an original,
all of which together shall be deemed one and the same instrument. Further,
facsimile and email signatures shall be deemed to be originals for all purposes.
Page 4

--------------------------------------------------------------------------------

 
[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636 Fax: 888-803-4886



Merchant's Legal Name: ACTIVECARE, INC
D/B/A: VOLU-SOL, REAL TIME HEALTH, GWIRE CORPORATION, ORBIT MEDICAL RESPONSE,
RAPID MEDICAL RESPONSE, GREENWIRE:
Guarantor's Legal Name: Jeffrey Scott Peterson
SS # (Guarantor):
Physical Address: 1365 WEST BUSINESS PARK DRIVE CITY/STATE: OREM, UT ZIP: 84058
FED ID # (Merchant): 87-0578125
SECURITY AGREEMENT
Security Interest. To secure SELLER/MERCHANTS'S performance obligations to
PURCHASER under the "Factoring Agreement", SELLER/MERCHANT hereby grants to
PURCHASER a security interest in (a) all accounts, chattel paper, documents,
equipment, general intangibles, instruments, and inventory, as those terms are
defined in Article 9 of the Uniform Commercial Code (the "UCC"), now or
hereafter owned or acquired by SELLER/MERCHANT; and (b) all proceeds, as that
term is defined in Article 9 of the UCC (a and b collectively, the
"Collateral").
Cross-Collateral. To secure Guarantor's payment and performance obligations to
PURCHASER under this Security Agreement and Guaranty (the "Agreement"),
Guarantor hereby grants PURCHASER a security interest in __ (the "Additional
Collateral"). Guarantor understands that PURCHASER will have a security interest
in the aforesaid Additional Collateral upon execution of this Agreement.
SELLER/MERCHANT and Guarantor each acknowledge and agree that any security
interest granted to PURCHASER under any other agreement between SELLER/MERCHANT
or Guarantor and PURCHASER (the "Cross-Collateral") will secure the obligations
hereunder and under the FACTORING Agreement.
SELLER/MERCHANT and Guarantor each agrees to execute any documents or take any
action in connection with this Agreement as PURCHASER deems necessary to perfect
or maintain PURCHASER'S first priority security interest in the Collateral, the
Additional Collateral and the Cross-Collateral, including the execution of any
account control agreements. SELLER/MERCHANT and Guarantor each hereby authorizes
PURCHASER to file any financing statements deemed necessary by PURCHASER to
perfect or maintain PURCHASER's security interest, which financing statement may
contain notification that SELLER/MERCHANT and Guarantor have granted a negative
pledge to PURCHASER with respect to the Collateral, the Additional Collateral
and the Cross-Collateral, and that any subsequent lien or may be tortuously
interfering with PURCHASER's rights. SELLER/MERCHANT and Guarantor shall be
liable for and PURCHASER may charge and collect all costs and expenses,
including but not limited to attorney's fees, which may be incurred by PURCHASER
in protecting, preserving and enforcing PURCHASER'S security interest and
rights.
Negative Pledge. SELLER/MERCHANT and Guarantor each agrees not to create, incur,
assume, or permit to exist, directly or indirectly, any lien on or with respect
to any of the Collateral, the Additional Collateral or the Cross-Collateral, as
applicable.
Consent to Enter Premises and Assign Lease. PURCHASER shall have the right to
cure SELLER/MERCHANT default in the payment of rent on the following terms. In
the event SELLER/MERCHANT is served with papers in an action against
SELLER/MERCHANT for nonpayment of rent or for summary eviction, PURCHASER may
execute its rights and remedies under the Assignment of Lease. SELLER/MERCHANT
also agrees that PURCHASER may enter into an agreement with SELLER/MERCHANT
landlord giving PURCHASER the right: (a) to enter SELLER/MERCHANT'S premises and
to take possession of the fixtures and equipment therein for the purpose of
protecting and preserving same; and (b) to assign SELLER/MERCHANT'S lease to
another qualified SELLER/MERCHANT capable of operating a business comparable to
SELLER/MERCHANT at such premises.
Remedies. Upon any Event of Default, PURCHASER may pursue any remedy available
at law (including those available under the provisions of the UCC), or in equity
to collect, enforce, or satisfy any obligations then owing, whether by
acceleration or otherwise.
SELLER/MERCHANT 
/s/Jeffrey Scott Peterson
BY: Jeffrey Scott Peterson
Page 5

--------------------------------------------------------------------------------



[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636 Fax: 888-803-4886



GUARANTY
Personal Guaranty of Performance. The undersigned Guarantor(s) hereby guarantees
to PURCHASER, SELLER/MERCHANT'S performance of all of the representations, and
warranties made by SELLER/MERCHANT in this Agreement and the Factoring
Agreement, as each agreement may be renewed, amended, extended or otherwise
modified (the "Guaranteed Obligations"). Guarantor's obligations are due at the
time of any breach by Merchant of any representation or warranty, or covenant
made by Merchant in this Agreement and the Merchant Agreement.
Guarantor Waivers. In the event that SELLER/MERCHANT violates its
representations and warranties under the FACTORING AGREEMENT, PURCHASER may
enforce its rights under this Agreement without first seeking to obtain payment
from Merchant, any other guarantor, or any Collateral, Additional Collateral or
Cross-Collateral PURCHASER may hold pursuant to this Agreement or any other
guaranty.
PURCHASER does not have to notify Guarantor of any of the following events and
Guarantor will not be released from its obligations under this Agreement if it
is not notified of: (i) SELLER/MERCHANT'S violation of the representations and
warranties of the FACTORING AGREEMENT or any renewal, extension or other
modification of the FACTORING AGREEMENT. In addition, PURCHASER may take any of
the following actions without releasing Guarantor from any of its obligations
under this Agreement : (i) renew, extend or otherwise modify the FACTORING
AGREEMENT or SELLER/MERCHANT'S other obligations to PURCHASER; (ii) release
SELLER/MERCHANT from its obligations to PURCHASER; (iii) sell, release, impair,
waive or otherwise execute upon any collateral securing the Guaranteed
Obligations ; and (iv) foreclose on any collateral securing the Guaranteed
Obligations or any other guarantee of the Guaranteed Obligations in a manner
that impairs or precludes the right of Guarantor to obtain reimbursement for
payment under this Agreement. Until all obligations are fulfilled under the
FACTORING AGREEMENT and SELLER/MERCHANT'S other obligations to PURCHASER under
the FACTORING AGREEMENT and this Agreement are paid in full, Guarantor shall not
seek reimbursement from Merchant or any other guarantor for any amounts paid by
it under this Agreement. Guarantor permanently waives and shall not seek to
exercise any of the following rights that it may have against SELLER/MERCHANT,
any other guarantor, or any collateral provided by SELLER/MERCHANT or any other
guarantor, for any amounts paid by it, or acts performed by it, under this
Agreement: (i) subrogation; (ii) reimbursement; (iii) performance; (iv)
indemnification; or (v) contribution. In the event that PURCHASER must return
any amount paid by SELLER/MERCHANT or any other guarantor of the Guaranteed
Obligations because that person has become subject to a proceeding under the
United States Bankruptcy Code or any similar law, Guarantor's obligations under
this Agreement shall include that amount. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE FACTORING AGREEMENT, THE GUARANTY, THE CONFESSION OF JUDGMENT,
THE SECURITY AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED BY GUARANTOR IN
CONNECTION WITH THE ADVANCE OF FUNDS TO SELLER, ALL PARTIES ACKNOWLEDGE THAT
RECOURSE TO THE GUARANTOR AND THE GUARANTOR'S ASSETS IS PERMITTED ONLY FOR
BREACHES OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER IN THE
FACTORING AGREEMENT.
GUARANTOR ACKNOWLEDGEMENT. Guarantor acknowledges that: (i) He/She understands
the seriousness of the provisions of this Agreement; (ii) He/She has had a full
opportunity to consult with counsel of his/her choice; and (iii) He/She has
consulted with counsel of its choice or has decided not to avail himself/herself
of that opportunity.
 
JOINT AND SEVERAL LIABILITY. The obligations hereunder of the persons or
entities constituting Guarantor under this Agreement are joint and several.
MERCHANT
/s/Jeffrey Scott Peterson
EIN# 87-0578125 Driver's License Number: 154642376
OWNER/GUARANTOR _________
BY: Jeffrey Scott Peterson (Signature)
SS# Driver's License Number:
THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION SET FORTH IN THE "MERCHANT
AGREEMENT", INCLUDING THE "TERMS AND CONDITIONS", ARE HEREBY INCORPORATED IN AND
MADE A PART OF THIS SECURITY AGREEMENT AND GUARANTY.
CAPITALIZED TERMS NOT DEFINED IN THIS SECURITY AGREEMENT AND GUARANTY, SHALL
HAVE THE MEANING SET FORTH IN THE MERCHANT AGREEMENT, INCLUDING THE TERMS AND
CONDITIONS.
Page 6

--------------------------------------------------------------------------------

 


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636Fax: 888-803-4886 



DISCLOSURE FOR CONFESSION OF JUDGMENT
AFFIANT: Jeffrey Scott Peterson
OBLIGEE: Complete Business Solutions Group, Inc. d/b/a Par Funding
The undersigned has executed, and/or is executing, on even date herewith, one or
more of the following instruments under which the undersigned is obligated to
repay monies to Obligee:
1. Factoring Agreement dated April 17, 2017; and
A.
THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH OBLIGEE MAY ENTER JUDGMENT BY CONFESSION AGAINST THE
UNDERSIGNED. BEING FULLY AWARE OF THE UNDERSIGNED'S RIGHTS TO PRIOR NOTICE AND A
HEARING ON THE VALIDITY OF ANY JUDGMENT OR OTHER CLAIMS THAT MAY BE ASSERTED
AGAINST THE UNDERSIGNED BY OBLIGEE THEREUNDER BEFORE JUDGMENT IS ENTERED, THE
UNDERSIGNED HEREBY FREELY, KNOWINGLY, AND INTELLIGENTLY WAIVES THESE RIGHTS AND
EXPRESSLY AGREES AND CONSENTS TO OBLIGEE'S ENTERING JUDGMENT AGAINST THE
UNDERSIGNED BY CONFESSION PURSUANT TO THE TERMS THEREOF.

B.
THE UNDERSIGNED ALSO ACKNOWLEDGES AND AGREES THAT THE ABOVE DOCUMENTS CONTAIN
PROVISIONS UNDER WHICH OBLIGEE MAY, AFTER ENTRY OF JUDGMENT AND WITHOUT EITHER
NOTICE OR A HEARING, FORECLOSE UPON, ATTACH, LEVY, OR OTHERWISE SEIZE PROPERTY
OR PROCEED AGAINST THE INTERESTS OF THE UNDERSIGNED IN PROPERTY (REAL OR
PERSONAL) IN FULL OR PARTIAL PAYMENT OR SATISFACTION OF THE JUDGMENT OR
JUDGMENTS. BEING FULLY AWARE OF THE UNDERSIGNED'S RIGHTS AFTER JUDGMENT IS
ENTERED (INCLUDING THE RIGHT TO MOVE TO OPEN OR STRIKE THE JUDGMENT OR
JUDGMENTS), THE UNDERSIGNED HEREBY FREELY, KNOWINGLY AND INTELLIGENTLY WAIVES
THESE RIGHTS AND EXPRESSLY AGREES AND CONSENTS TO OBLIGEE'S TAKING SUCH ACTIONS
AS MAY BE PERMITTED UNDER APPLICABLE STATE AND FEDERAL LAW WITHOUT PRIOR NOTICE
TO THE UNDERSIGNED.

C.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FACTORING AGREEMENT, THE
GUARANTY, THE CONFESSION OF JUDGMENT, THE SECURITY AGREEMENT, OR ANY OTHER
DOCUMENTS EXECUTED BY GUARANTOR IN CONNECTION WITH THE ADVANCE OF FUNDS TO
SELLER, ALL PARTIES ACKNOWLEDGE THAT RECOURSE TO THE GUARANTOR AND THE
GUARANTOR'S ASSETS IS PERMITTED ONLY FOR BREACHES OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE SELLER IN THE FACTORING AGREEMENT.

D.
The undersigned hereby certifies that the financial accommodations being
provided by the Obligee are for a business purpose, and not for personal, family
or household use.

E.
The statements made in this Disclosure for Confession of Judgment are made
subject to the penalties of 18 Pa.C.S.A. § 4904 relating to unsworn
falsification to authorities.

EIN# 87-0578125 Driver's License Number: 154642376

OWNER/GUARANTOR

BY: Jeffrey Scott Peterson (Signature)/s/Jeffrey Scott Peterson

SS#Driver's License Number:

MERCHANT
By: Jeffrey Scott Peterson /s/Jeffrey Scott Peterson

Page 7

--------------------------------------------------------------------------------

 


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636 Fax: 888-803-4886



AUTHORIZATION AGREEMENT FOR DIRECT DEPOSIT (ACH CREDIT) AND DIRECT PAYMENTS (ACH
DEBITS)
This Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments
(ACH Debits) is part of (and incorporated by reference into) the FACTORING
AGREEMENT. You should keep this important legal document for your records.
DISBURSEMENT OF BUSINESS CASH ADVANCE PROCEEDS: By signing below,
Seller/Merchant authorizes PURCHASER to disburse the Cash Advance Proceeds less
the amount of any applicable fees upon approval by initiating an ACH credit to
the checking account indicated below (or a substitute checking account
Seller/Merchant later identifies and is acceptable to PURCHASER) (hereinafter
referred to as the "Designated Checking Account") in the disbursal amount set
forth in the accompanying documents. This authorization is to remain in full
force and effect until PURCHASER has received written notification from
Seller/Merchant of its termination in such time and in such manner as to afford
PURCHASER and Merchant's depository bank a reasonable opportunity to act on it.
AUTOMATIC PAYMENT PLAN: Enrollment in PURCHASER's Automatic Payment Plan is
required for approval. By signing below, Seller/Merchant agrees to enroll in the
Automatic Payment Plan and authorizes PURCHASER to collect payments required
under the terms of Seller/Merchant Agreement by initiating ACH debit entries to
the Designated Checking Account in the amounts and on the dates provided in the
payment schedule set forth in the accompanying Seller/Merchant Agreement.
Seller/Merchant authorizes PURCHASER to increase the amount of any scheduled ACH
debit entry or assess multiple ACH debits for the amount of any previously
scheduled payment(s) that was not paid as provided in the payment schedule and
any unpaid Fees. This authorization is to remain in full force and effect until
PURCHASER has received written notification from Seller/Merchant of its
termination in such time and in such manner as to afford PURCHASER and
Seller/Merchant's depository bank a reasonable opportunity to act on it.
PURCHASER may suspend or terminate Seller/Merchant's enrollment in the Automatic
Payment Plan immediately if Seller/Merchant fails to keep Seller/Merchant's
designated checking account in good standing or if there are insufficient funds
in Merchant's checking account to process any payment.
If Seller/Merchant revokes the authorization or PURCHASER suspends or terminates
Seller/Merchant's enrollment in the Automatic Payment Plan, Seller/Merchant
still will be responsible for making timely payments pursuant to the alternative
payment methods described in the Seller/Merchant Agreement.
BUSINESS PURPOSE ACCOUNT: By signing below, Seller/Merchant attests that the
Designated Checking Account was established for business purposes and not
primarily for personal, family or household purposes.
ACCOUNT CHANGES: Seller/Merchant agrees to notify PURCHASER promptly if there
are any changes to the account and routing numbers of the Designated Checking
Account
MISCELLANEOUS: PURCHASER is not responsible for any fees charged by
Seller/Merchant's bank as the result of credits or debits initiated under this
agreement. The origination of ACH transactions to Merchant's account must comply
with the provisions of U.S. law.

 

 

Signature: /s/Jeffrey Scott Peterson                            Date: 
Bank Name:
City: State: Zip:
Routing Number:
Account Number:
Business Name on Account:
Address on Account:
Seller/Merchant Phone #:Tax ID Number:
Email:
Signature:
 
Title:
Page 8

--------------------------------------------------------------------------------

 


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636Fax: 888-803-4886 



BANK ACCOUNT DISCLOSURE AFFIDAVIT
For the purpose of obtaining the Business Cash Advance evidence by the Merchant
Agreement of this same date herewith (the "Business Cash Advance") from Complete
Business Solutions Group, Inc., the undersigned Seller/Merchant hereby makes the
following statement under penalty of law:
PLEASE SIGN OPTION ONE OR TWO
OPTION 1 – DISCLOSURE AND AUTHORIZATION FOR ADDITIONAL ACCOUNTS:
The Seller/Merchant hereby declares that in addition to the designated for ACH
debit, the Seller/Merchant also has the following additional account(s) which he
authorizes us to use in the event we are unable to debit from the designated
account:
Bank Name
Name on Account
Account Number
Routing Number
Fed ID number associated with this account
Name associated with this account
Phone number of person whose name is associated with this account
Bank Name
Name on Account
Account Number
Routing Number
Fed ID number associated with this account
Name associated with this account
Phone number of person whose name is associated with this account
Bank Name
Name on Account
Account Number
Routing Number
Fed ID number associated with this account
Name associated with this account
Phone number of person whose name is associated with this account
Bank Name
Name on Account
Account Number
Routing Number
Fed ID number associated with this account
Name associated with this account
Phone number of person whose name is associated with this account
**attach additional pages if necessary**
Seller/Merchant Signature  Dated
Seller/Merchant Signature  Dated
OPTION 2 - By signing below, the merchant swears, under penalty of law, that he
has no accounts in any lending institution in addition to the one provided for
ACH debit
Seller/Merchant Signature /s/Jeffrey Scott
Peterson                                            Dated
Seller/Merchant Signature  Dated
Page 9

--------------------------------------------------------------------------------



[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636Fax: 888-803-4886 



AUTHORIZATION TO RESUME ACH DEBITING FORM
NAME OF SELLER/MERCHANT:  ActiveCare, Inc
INFORMATION (To be filled out by the customer)
I authorize Company (as shown above) to resume electronically debiting my bank
account as detailed below, including a non-sufficient fund fee if applicable,
until the debt to the company is paid in full.
Full Name on Account: ActiveCare, Inc.
Account #: Routing #:

 

 

x

 

 124000054
Account Type (select one): Checking x Savings
Account Class (select one): Consumer Account Business Account
Payment amount: $12,999.99       Number of Payments: 193
Date of next payment: Frequency of payments: 
I understand that I may cancel this authorization by contacting the company at
least five (5) business days prior to the payment due date. I further understand
that canceling my ACH authorizations does not relieve me of the responsibility
of paying my account in full, and that if I cancel or revoke this authorization
before the debt is paid in full, the Company may take additional actions
including legal actions to secure the debt.
Customer signature: /s/ Jeffrey Scott Peterson Date:  4/17/17
Customer Printed Name: ActiveCare, Inc.- Jeffrey Peterson
Customer contact Telephone #:     877-219-6050
Page 10

--------------------------------------------------------------------------------

 


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636Fax: 888-803-4886 



Dear Client,
Thank you for accepting this offer from Complete Business Solutions Group D/b/a
Par Funding. We look forward to being your factoring partner for as long as you
need.
Daily ACH Program:
Complete Business Solutions Group will require viewing access to your bank
account prior to funding as part of our underwriting process, as well as during
the time you have a balance with our company.
Please be assured that we carefully safeguard your confidential information and
only essential top level personnel will have access to it.
Please fill out the form below with the information necessary to access your
account.
**Be sure to indicate capital or lower case letters.
NAME OF BANK; 
BANK PORTAL WEBSITE: 
USERNAME: 
PASSWORD: 
SECURITY QUESTION/ANSWER 1:
SECURITY QUESTION/ANSWER 2: 
SECURITY QUESTION/ANSWER 3: 
ANY OTHER INFORMATION NECESSARY TO ACCESS YOUR ACCOUNTS:
Page 11

--------------------------------------------------------------------------------

 


[image00002.jpg]
141 N. 2nd Street Philadelphia, Pennsylvania 19106
Phone: 215-922-2636 Fax: 888-803-4886



APPENDIX A: THE FEE STRUCTURE
1.
Origination Fee: $995.00 to cover underwriting and related expenses

2.
ACH Program Fee - $399.00 – The ACH program is labor intensive and is not an
automated process, requiring us to charge this fee to cover related costs;

3.
NSF Fee - $75.00 (each) - Up to FOUR TIMES ONLY before a default is declared;

4.
Rejected ACH - $100.00 – If a merchant directs the bank to reject our debit ACH;

5.
Bank Change Fee - $50.00 – If a merchant requires a change of account to be
debited requiring us to adjust our system;

6.
Blocked Account - $250.00 – If a merchant blocks CBSG's ACH debit of the
Account, bounces more than 4 debits of the Account or simultaneously uses
multiple bank accounts or credit-card processors to process its receipts;

7.
Default Fee - $500.00 default fee – If a merchant changes bank accounts or
switches to another credit card processor without CBSG's consent, or commits
another default pursuant to the Agreement;

8.
3rd Party Intermediary Fee – $4,000.00 deposit toward reasonable related
expenses incurred by PURCHASER. If PURCHASER receives a communication from a 3rd
party debt relief/renegotiator entity or individual which has been retained by
Merchant and which contacts PURCHASER on Merchant's behalf seeking to redirect
communication (related to the obligations contained in this Agreement) to
itself/themselves and away from Merchant. This fee shall be used to covers
Purchaser's reasonable expenses in retaining counsel or other parties to handle
this additional administration required by this retention of the intermediary by
PURCHASER. Any portion of the fee that is not used by PURCHASER for this purpose
shall be returned to Merchant at the conclusion of this Factoring Agreement or
related legal action.

9.
Collections Expense – In the event of default, Seller / Merchant shall be
responsible for all reasonable costs of collections, including, but not limited
to, counsel fees, filing fees and any other fees which may be incurred.

10.
Miscellaneous Service Fees – Merchant shall pay certain fees for services
related to the origination and maintenance of accounts. Each Merchant shall
receive their funding electronically to their designated bank account and will
be charged $30.00 for a Fed Wire. The current charge for the underwriting, UCC,
ACH Program and origination of each Merchant will be paid from the funded
amount. Merchant will be charged $100.00 for every additional change of their
operating bank account once they are active with CBSG. Additional copies of
prior monthly statements will incur a fee of $10.00 each.

11.
Risk Assessment Fee - $249.00

12.
UCC Fee – $195.00

Page 12

--------------------------------------------------------------------------------

 